Citation Nr: 1328122	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  09-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction of a 100 percent rating for posttraumatic stress disorder (PTSD) to 50 percent disabling effective September 7, 2007, was proper.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD from June 11, 2001, to February 15, 2002.

3.  Entitlement to a total rating based on individual unemployability (TDIU) prior to February 16, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970, including combat service in the Republic of Vietnam and his decorations include the Air Medal, Combat Air Crew Wings and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from December 2001 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As to the claim for a TDIU, not only does the Board find that it is part of the Veteran's outstanding claim for a higher evaluation of PTSD (see Rice v. Shinseki, 22 Vet. App. 447 (2009)) but in his April 2002 Notice of Disagreement (NOD) the Veteran reported that he was no longer able to work due to his PTSD and in May 2002 he formerly requested that he be granted this benefit and this claim was not thereafter adjudicated by the RO.

The claim for a higher evaluation for PTSD from June 11, 2001, to February 15, 2002, and for a TDIU from June 11, 2001, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the reduction in the rating for PTSD from 100 to 50 percent effective from September 7, 2007, the rating had been in effect for more than five years.  

2.  The 100 percent rating for PTSD was reduced without observation of regulatory requirements.


CONCLUSION OF LAW

The reduction of a 100 percent rating for PTSD to 50 percent disabling effective September 7, 2007, is void ab initio.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision contained herein, the Board finds that discussion of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice and assistance provided to the Veteran is unnecessary, since any deficiency constitutes harmless error.  

An August 2002 rating decision assigned the Veteran's PTSD a 100 percent rating, effective February 16, 2002.  This was granted on the basis of the evidence of record that did not include a VA examination.

A November 2007 rating decision reducing the rating for PTSD to 50 percent effective from September 7, 2007.  The reduction was based on the results of a VA examination in September 2007.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition).  

Specifically, where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

However, 38 C.F.R. § 3.105(e) does not apply if the rating reduction does not reduce the veteran's net compensation.  See VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply); Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).  

In this regard, the rating decision in November 2007 that reduced the compensation for PTSD concurrently granted service connection for non-Hodgkin's lymphoma (diffuse large B cell) and rated it as 100 percent disabling effective from June 6, 2007.  Accordingly, the rating decision did not result in reducing the Veteran's total compensation.  Consequently, the Board finds that the RO did not have to follow the notice procedures required under 38 C.F.R. § 3.105(e).

However, the 100 percent rating for PTSD was in effect for more than five years and could not be reduced without compliance with the provisions of 38 C.F.R. § 3.344(a),(b); regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  

The stabilization of ratings regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (emphasis added); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown (Kevin) v. Brown, 5 Vet. App. 413, 416-21 (1993).

While in the November 2007 decision that reduced the disability rating for the Veteran's PTSD to 50 percent cited to 38 C.F.R. § 3.344, it did not discuss its application to the current appeal.  

In this regard, the Board finds that the medical evidence of record at the time of the rating reduction was inadequate to meet the 38 C.F.R. § 3.344(a) criteria.  The Board has reached this conclusion because the Veteran's PTSD was reduced based on the findings made at the one VA examination held in September 2007 when the regulation specifically states that service connected disabilities that are "subject to temporary or episodic improvement such as . . . manic depressive or other psychotic reaction . . . will not be reduced on any one examination."  

The Board has also reached the conclusion that the medical evidence of record at the time of the rating reduction was inadequate to meet the 38 C.F.R. § 3.344(a) criteria because nothing found in the September 2007 VA examination, or in any of the other medical evidence found in the claims file at the time of the reduction, "clearly warrants the conclusion that sustained improvement has been demonstrated."  Moreover, even if it did, the Board notes that the record did not include a medical opinion that it was "reasonably certain that the improvement will be maintained under the ordinary conditions of life."  

Failure to consider and apply the provisions of 38 C.F.R. § 3.344, renders the rating reduction void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); See also Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419.  Therefore, because the RO failed to apply the applicable provisions of 38 C.F.R. § 3.344 in its reduction of the evaluation for the service-connected PTSD from 100 percent to 50 percent effective from September 7, 2007, the Board finds that the November 2007 rating decision is void ab initio as not in accordance with the applicable criteria.  Accordingly, the Board has no legal option but to restore the 100 percent schedular evaluation for the Veteran's PTSD effective from September 7, 2007.  38 C.F.R. § 3.344.  

While it might be argued that the Veteran's condition had in fact improved materially, and that the reduction was therefore factually accurate in terms of the degree of disability he experienced, an "after-the-fact justification cannot resurrect a flawed rating, one which was arrived at in derogation of the regulations."  Dofflemyer, at 282.  


ORDER

The reduction in the rating for PTSD from 100 to 50 percent effective September 7, 2007, was not proper and the 100 percent rating is restored.


REMAND

As to the claim for a higher evaluation for PTSD prior to February 16, 2002, in April 2002 the Veteran filed an NOD as to the December 2001 rating decision that granted service connection for PTSD and granted a 50 percent rating effective from June 11, 2001.  No subsequent action was taken by the RO.  The Board thus finds that a remand for a statement of the case is required.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that referral to the RO of issues with which the Veteran disagrees does not suffice; rather, a remand is required.).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

Issue the Veteran a statement of the case as to his claim for a higher evaluation for PTSD prior to February 16, 2002, to include his entitlement to a TDIU during this period.  If the Veteran thereafter perfects his appeal by filing a timely Substantive Appeal, return this issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


